United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 12-1558
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                              Douglas Warren Biddle

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                  for the Southern District of Iowa - Des Moines
                                  ____________

                          Submitted: September 27, 2012
                             Filed: October 1, 2012
                                 [Unpublished]
                                 ____________

Before BYE, GRUENDER, and BENTON, Circuit Judges.
                           ____________

PER CURIAM.

      Douglas Biddle challenges the within-Guidelines-range sentence the district
     1
court imposed after he pled guilty to conspiring to distribute 500 grams or more of

         1
       The Honorable John A. Jarvey, United States District Judge for the Southern
District of Iowa.
a mixture or substance containing methamphetamine and 50 grams or more of actual
methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A) and 846. His
counsel has moved to withdraw, and filed a brief under Anders v. California, 386 U.S.
738 (1967), arguing that Biddle’s sentence is unreasonable and greater than necessary
to effectuate the purposes of sentencing.

       Upon careful review, this court concludes that Biddle’s sentence is not
unreasonable. The district court thoroughly explained its chosen sentence, relied on
and properly weighed appropriate sentencing factors only, and sentenced Biddle to
a prison term that was within the calculated Guidelines range and the statutory limits.
See United States v. Feemster, 572 F.3d 455, 460-62 (8th Cir. 2009) (en banc) (when
reviewing sentences, appellate court applies deferential abuse-of-discretion standard,
first ensuring that district court committed no significant procedural error such as
failing to adequately explain chosen sentence; district court abuses its discretion
when it fails to consider relevant factor, gives significant weight to improper or
irrelevant factor, or considers only appropriate factors but in weighing those factors
commits clear error of judgment; substantive reasonableness of sentence under
abuse-of-discretion standard takes into account totality of circumstances; if sentence
is within Guidelines range, appellate court may, but is not required to, apply
presumption of reasonableness); see also 21 U.S.C. § 841(b)(1)(A)(viii) (person who
violates 21 U.S.C. § 841(a) in case involving 50 grams or more of methamphetamine
or 500 grams or more of mixture or substance containing methamphetamine shall be
sentenced to not less than 10 years or more than life in prison).

      Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75
(1988), this court finds no nonfrivolous issues. This court grants counsel leave to
withdraw, and affirms.
                       ______________________________




                                         -2-